Title: Editorial Note
From: 
To: 


       Redevelopment of Boston’s North End is not a wholly modern phenomenon or problem. In the case which follows, Adams represented two housewrights and two bricklayers in an action of trespass brought by Jacob Emmons, alleging that on 30 April 1767 they “with force and arms . . . broke and entered the plaintiff’s Close” and “did then and there break down and erase to the foundation the brick walls and chimmies of the plaintiff’s dwelling house there standing and did then and there with force as aforesaid fill up the cellars of the plaintiff’s said house with dirt, bricks and other rubbage.”
       The matter was tried at the Suffolk Inferior Court on 7 January 1772, where, upon a sham demurrer to Adams’ plea of not guilty, judgment was rendered for the defendants. The matter was appealed to the Suffolk Superior Court, where, at the August 1772 sitting, the pleadings were reopened and Adams put forth his real defense, a plea in confession and avoidance (Document I). After a formal traverse of the force and arms alleged as a necessary part of the declaration in trespass, the plea admitted the acts complained of, but asserted that the defendants had been au­thorized by law. The house in question had stood in the area desolated by the great fire of 3 February 1767, and the defendants had acted pursuant to statute in clearing a newly widened street which encroached upon the plaintiff’s property and in removing the remains of the buildings thereon as a common nuisance and hazard to passersby. Jonathan Sewall for the plaintiff thereupon demurred to the plea. At the hearing on the demurrer, however, as Adams’ minutes (Document II) show, Samuel Quincy argued in plaintiff’s behalf. The court overruled the demurrer and awarded the defendants their costs, taxed at £4 11s. 2d.
      